           Case 2:19-cv-01480-JCM-NJK Document 39 Filed 08/21/20 Page 1 of 2




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6
     BRADLEY SCOTT RITCHIE, et al.,                        Case No.: 2:19-cv-01480-JCM-NJK
 7
            Plaintiff(s),                                                ORDER
 8
     v.                                                            [Docket Nos. 37, 38]
 9
     CLARK COUNTY SCHOOL DISTRICT, et
10   al.,
11          Defendant(s).
12         Pending before the Court is Plaintiffs’ third motion for leave to serve Defendant Mamie
13 Hubbard-Washington by publication, as well as a supplement thereto. Docket Nos. 37, 38. The
14 motion was filed on July 23, 2020, and the supplement was filed on August 3, 2020. No response
15 has been filed, and the deadline for filing one has expired. The motion is properly resolved without
16 a hearing. See Local Rule 78-1.
17         The Court denied Plaintiffs’ second motion for service by publication without prejudice.
18 Docket No. 29. Pertinent to the issues now before the Court, that previous order recognized that
19 the deadline for completing service had already expired and expressly required that “any further
20 renewed motion must make a specific showing supported by meaningfully developed argument
21 why reopening the deadline for service is appropriate.” Docket No. 29 at 1 n.1 (citing to the
22 already-extended service deadline of November 4, 2019). Notwithstanding that direct instruction,
23 the pending motion does not address the standards for reopening and extending the deadline to
24 effectuate service, see, e.g., Fed. R. Civ. P. 4(m), 6(b)(1)(B), nor does it provide meaningful
25 discussion explaining how those standards have been met.
26         Complicating matters further, the Court previously ordered that any further renewed
27 motion for service by publication had to be filed no later than 14 days after the resolution of the
28 motion to dismiss. Docket No. 29 at 2. The motion to dismiss was resolved on May 15, 2020, so

                                                    1
           Case 2:19-cv-01480-JCM-NJK Document 39 Filed 08/21/20 Page 2 of 2




 1 the deadline for filing the instant motion was May 29, 2020. Nonetheless, Plaintiffs filed this
 2 motion two months late, on July 23, 2020. The motion acknowledges its untimeliness in a footnote,
 3 asserting without meaningful discussion that it was caused by pandemic-related delays involved
 4 with additional attempts to locate Defendant Hubbard-Washington. See Docket No. 37 at 2 n.1.
 5 The motion does not identify the governing standard for consideration of an untimely motion, Fed.
 6 R. Civ. P. 6(b)(1)(B), nor does it provide meaningful discussion explaining how that standard has
 7 been met.1
 8         Accordingly, the third motion for service by publication is DENIED without prejudice.
 9 This case is proceeding without Defendant Hubbard-Washington at this juncture. See, e.g., Docket
10 No. 34 (scheduling order). Now is the time to file a proper motion to the extent Plaintiffs want
11 to pursue their claims against her. Unless Plaintiffs file, by August 28, 2020, a renewed motion
12 that identifies all of the applicable standards and provides meaningful explanation as to how they
13 are met, an order to show cause will issue why the claims against Defendant Hubbard-Washington
14 should not be dismissed for failure to effectuate service and/or failure to prosecute. See Fed. R.
15 Civ. P. 4(m), 41(b).
16         IT IS SO ORDERED.
17         Dated: August 21, 2020
18                                                                ______________________________
                                                                  Nancy J. Koppe
19                                                                United States Magistrate Judge
20
21
22
23
24
          1
            On its merits, the instant motion does not detail all of the efforts made to locate and serve
25 Defendant Hubbard-Washington. Instead, it discusses only the most recent efforts and then
   incorporates by reference discussion of the previous efforts detailed in earlier motions. See Docket
26 No. 37 at 3 (referencing “the efforts detailed by Plaintiffs in their prior Applications”). The motion
   then provides block quotations to the applicable rules without any citation to case law, any
27 meaningful explanation of the standards that are derived from the rules, or any meaningful
   application of facts to law. id. at 4. Such shortcomings are fatal to the motion on its merits. E.g.,
28 Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 582 n.3 (D. Nev. 2013).

                                                     2
